Title: Notes on a Cabinet Meeting, 4 July 1807
From: Jefferson, Thomas
To: 


                        
                            
                        4 July 1807
                     
                        
                        4. present the same. agreed that a call of Congress shall issue the 4th. Monday of Aug. (24th.) to meet
                            the 4th. Monday in Octob. (26th.) unless new occurences should render an earlier call necessary mr Smith wished an earlier
                            call. 
                        
                    